DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on February 08, 2021 has been entered and made of record. Claims 1-20 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
	Applicant’s arguments, filed 02/08/2021, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra (U.S. Patent No. 6,421,467 B1) in view of Lo et al., “Optimization of Wavelet Decomposition for Image Compression and Feature Preservation,” IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 22, NO. 9, SEPTEMBER 2003 (hereinafter “Lo”) in view of Ma et al., “Image and Video Compression With Neural Networks: A Review,” IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 30, NO. 6, JUNE 2020, Date of publication April 17, 2019 (hereinafter “Ma”).

Regarding Claim 1, Mitra discloses a method [see col. 2 ll. 8-42] comprising: 
generating, by a processor, an image [see col. 1 ll. 61-65 describing a system that provides for image data compression and storage and/or transmission of that compressed data and subsequent high fidelity reconstruction of the image, where it would be obvious to one of ordinary skill in the art that this system would contain a processor, and see reconstructed image 17 in fig. 1], wherein generating the image includes: 
obtaining a source image [see original image 2 in fig. 1 and see col. 3 ll. 15-32 describing original input image 2]; 
identifying quantization information from the source image, wherein identifying the quantization information includes identifying multiresolution quantization interval information from the source image [see col. 3 ll. 15-32, col. 4 ll. 3-12, and col. 5 ll. 38-45 describing using multiresolution wavelet decomposition on the input image, which goes through adaptive vector quantization, quantizing each level of the image]; 
generating a restoration filtered image by restoration filtering the source image [see fig. 1 showing “wavelet decomposition/transformation filter” and see col. 10 ll. 20-28]; 
generating a constrained restoration filtered image by constraining the restoration filtered image based on the quantization information [see col. 5 ll. 11-45]; 
obtaining an unconstrained image based on the constrained restoration filtered image [see fig. 1 and col. 10 ll. 20-67];
obtaining the image by constraining the unconstrained image based on the quantization information [see fig. 1 showing “wavelet reconstruction/transformation filter”];
outputting the image [see reconstructed image 17 in fig. 1].

Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Mitra to add the teachings of Lo as above in order to determine which wavelet filter produces the vest compression result for a given image pattern [see Lo Section I].
Ma in a same or similar endeavor teaches obtaining an unconstrained artificial image based on a generative artificial neural network obtained using a generative adversarial network [see fig. 9 and section IIIE describing using GAN based image compression to generate the artificial image as part of the neural network process described in Mitra above].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Mitra to add the teachings of Ma as above in order to achieve amazing compression ratio improvement and can also run in real-time by leveraging the massive parallel computation cores of GPU [see Ma fig. 9 and section IIIE].

Regarding Claim 4, Mitra discloses a method [see col. 2 ll. 8-42] comprising: 
generating, by a processor, an image [see col. 1 ll. 61-65 describing a system that provides for image data compression and storage and/or transmission of that compressed data and subsequent high fidelity reconstruction of the image, where it would be obvious to one of ordinary skill in the art that this system would contain a processor, and see reconstructed image 17 in fig. 1], wherein generating the image 
obtaining a source image [see original image 2 in fig. 1 and see col. 3 ll. 15-32 describing original input image 2];
reading quantization information from the source image [see col. 3 ll. 15-32, col. 4 ll. 3-12, and col. 5 ll. 38-45 describing using multiresolution wavelet decomposition on the input image, which goes through adaptive vector quantization, quantizing each level of the image];
obtaining the image based on the source image and the quantization information [see col. 3 ll. 15-32, col. 4 ll. 3-12, and col. 5 ll. 38-45 describing using multiresolution wavelet decomposition on the input image, which goes through adaptive vector quantization, quantizing each level of the image]; and 
outputting the image [see reconstructed image 17 in fig. 1].
Mitra does not explicitly disclose where the image is an artificial image and obtaining the image in part on a machine learning model.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Mitra to add the teachings of Lo as above in order to determine which wavelet filter produces the vest compression result for a given image pattern [see Lo Section I].
Ma in a same or similar endeavor teaches obtaining the image in part on a machine learning model [see fig. 9 and section III describing machine learning and specifically IIIE describing using GAN based image compression to generate the artificial image as part of the neural network process described in Mitra above].
[see Ma fig. 9 and section IIIE].

Regarding Claim 5, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein reading the quantization information includes reading multiresolution quantization interval information from the source image [see col. 3 ll. 15-32, col. 4 ll. 3-12, and col. 5 ll. 38-45 describing using multiresolution wavelet decomposition on the input image, which goes through adaptive vector quantization, quantizing each level of the image].

Regarding Claim 6, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein: generating the image includes outputting the source image prior to outputting the image [see fig. 1].
Mitra does not explicitly disclose where the image is an artificial image.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 7, the combination of Mitra, Lo, and Ma discloses all of the limitations 
Mitra does not explicitly disclose wherein: the machine learning model is a generative artificial neural network; and generating the artificial image includes obtaining the generative artificial neural network using a generative adversarial network.
Lo in a same or similar endeavor teaches wherein: the machine learning model is a generative artificial neural network [see section IIC showing the neural network where t is the iteration number during the searching].
See motivational statement as written above for the rejection of Claim 4.
Ma in a same or similar endeavor teaches generating the artificial image includes obtaining the generative artificial neural network using a generative adversarial network [see fig. 9 and section IIIE describing using GAN based image compression to generate the artificial image as part of the neural network process described in Mitra above].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 8, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 7, and are analyzed as previously discussed with that claim.
Mitra does not explicitly disclose wherein generating the artificial image includes: generating the artificial image based on a defined cardinality of iterations of artificial image generation, wherein each iteration of the artificial image generation includes: inputting an artificial image generation input image to the generative artificial neural network; in response to inputting the artificial image generation input image to the generative artificial neural network, obtaining an unconstrained artificial image from the generative artificial neural network; and constraining the unconstrained artificial image based on the quantization information to obtain the artificial image.
Lo in a same or similar endeavor teaches wherein generating the artificial image 
generating the artificial image based on a defined cardinality of iterations of artificial image generation [see section IIC showing the neural network where t is the iteration number during the searching], 
wherein each iteration of the artificial image generation includes: 
inputting an artificial image generation input image to the generative artificial neural network [see sections IIA-E describing using a wavelet transform and filters to compress and filter an image iteratively]; 
in response to inputting the artificial image generation input image to the generative artificial neural network, obtaining an unconstrained artificial image from the generative artificial neural network [see sections IIB-D describing using a wavelet transform and filters to compress and filter an image]; and 
constraining the unconstrained artificial image based on the quantization information to obtain the artificial image [see sections IIB-D describing using a wavelet transform (multiresolution) to identify quantization information such as in equations 14, 15, 16].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 9, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein a first iteration of image generation includes using the source image as the image generation input image [see fig. 1].
Mitra does not explicitly disclose where the image is an artificial image.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 10, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Mitra does not explicitly disclose wherein each iteration of artificial image generation subsequent to the first iteration of artificial image generation includes using the artificial image obtained by an immediately preceding iteration of artificial image generation as the artificial image generation input image
Lo in a same or similar endeavor teaches wherein each iteration of artificial image generation subsequent to the first iteration of artificial image generation includes using the artificial image obtained by an immediately preceding iteration of artificial image generation as the artificial image generation input image [see sections IIB-D describing using a wavelet transform and filters to compress and filter an image].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 11, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein constraining the unconstrained image based on the quantization information includes constraining the unconstrained image based on the quantization information such that a difference between a quantized image generated by quantizing the image based on the quantization information and a quantized source image is within a defined similarity threshold [see fig. 1 showing “wavelet reconstruction/transformation filter” and col. 3 l. 39-col. 4 l. 12].

Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 12, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Mitra does not explicitly disclose wherein generating the artificial image includes: generating a constrained restoration filtered image based on a defined cardinality of iterations of constrained restoration filtered image generation, wherein each iteration of constrained restoration filtered image generation includes: generating a restoration filtered image by restoration filtering a restoration filtering input image; and constraining the restoration filtered image based on the quantization information to obtain the constrained restoration filtered image.
Lo in a same or similar endeavor teaches wherein generating the artificial image includes: 
generating a constrained restoration filtered image based on a defined cardinality of iterations of constrained restoration filtered image generation [see Section IIB describing using a wavelet transform to read the quantization information from the source image; specifically, in equation 15, QT(i,j) is the quantized transform coefficient for the quantization performed at a particular pixel (i,j) of the image; i.e., quantization information was being read at each pixel of the source image in while performing the quantization as described;  also, Equation 18 shows restoring the motion compensation image including an integer t for an iteration number in searching], 

generating a restoration filtered image by restoration filtering a restoration filtering input image [see section IIA describing low pass and high pass filtering]; and
constraining the restoration filtered image based on the quantization information to obtain the constrained restoration filtered image [see sections IIB-D describing using a wavelet transform (multiresolution) to identify quantization information such as in equations 14, 15, 16].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 13, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein: a first iteration of constrained restoration filtered image generation includes using the source image as the restoration filtering input image [see col. 5 ll. 11-45]; and a first iteration of image generation includes using the constrained restoration filtered image as the image generation input image [see fig. 1 showing “wavelet reconstruction/transformation filter”].
Mitra does not explicitly disclose where the image is an artificial image.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 14, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 13, and are analyzed as previously discussed with that claim.
[see col. 5 ll. 11-45]

Regarding Claim 15, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein constraining the restoration filtered image based on the quantization information includes constraining the restoration filtered image based on the quantization information such that a difference between a quantized image generated by quantizing the constrained restoration filtered image based on the quantization information and a quantized source image is within the defined similarity threshold [see col. 5 ll. 11-45].

Regarding Claim 16, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein generating the image includes outputting the constrained restoration filtered image prior to outputting the image [see fig. 1 and see 4 and 10 in fig. 1 and see col. 3 ll. 33-38, col. 4 ll. 22-31, and col. 4 ll. 43-49; and see col. 5 ll. 11-45].
Mitra does not explicitly disclose where the image is an artificial image.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 17, Mitra discloses a method [see col. 2 ll. 8-42] comprising: 
generating, by a processor, an image [see col. 1 ll. 61-65 describing a system that provides for image data compression and storage and/or transmission of that compressed data and subsequent high fidelity reconstruction of the image, where it would be obvious to one of ordinary skill in the art that this system would contain a processor, and see reconstructed image 17 in fig. 1], wherein generating the image includes: 
obtaining a source image [see original image 2 in fig. 1 and see col. 3 ll. 15-32 describing original input image 2];
identifying quantization information from the source image [see col. 3 ll. 15-32, col. 4 ll. 3-12, and col. 5 ll. 38-45 describing using multiresolution wavelet decomposition on the input image, which goes through adaptive vector quantization, quantizing each level of the image];
generating a constrained restoration filtered image [see col. 5 ll. 11-45]
wherein each iteration of constrained restoration filtered image generation includes: 
wherein: 
on a condition that the iteration of constrained restoration filtered image generation is a first iteration of constrained restoration filtered image generation, using the source image as the restoration filtering input image [see col. 5 ll. 11-45]; and 
on a condition that the iteration of constrained restoration filtered image generation is an iteration of constrained restoration filtered image generation subsequent to the first iteration of [see col. 5 ll. 11-45]; and 
obtaining the image based on an image generation input image and the quantization information [see col. 3 ll. 15-32, col. 4 ll. 3-12, and col. 5 ll. 38-45 describing using multiresolution wavelet decomposition on the input image, which goes through adaptive vector quantization, quantizing each level of the image], 
wherein each iteration of the image generation includes: 
wherein: 
on a condition that the iteration of the artificial image generation is a first iteration of artificial image generation, using the constrained restoration filtered image as the artificial image generation input image [see fig. 1 showing “wavelet reconstruction/transformation filter”].; and 
on a condition that the iteration of the artificial image generation is an iteration of image generation subsequent to the first iteration of image generation, using the image obtained by an immediately preceding iteration of image generation as the image generation input image [see col. 5 ll. 11-45]; 
constraining the unconstrained artificial image based on the quantization information to obtain the artificial image; and outputting the artificial image [see fig. 1 showing “wavelet reconstruction/transformation filter”].
	Mitra does not explicitly disclose where the image is an artificial image; generating a 
Lo in a same or similar endeavor teaches 
where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques];
generating a constrained restoration filtered image based on a defined cardinality of iterations of constrained restoration filtered image generation [see Section IIB describing using a wavelet transform to read the quantization information from the source image; specifically, in equation 15, QT(i,j) is the quantized transform coefficient for the quantization performed at a particular pixel (i,j) of the image; i.e., quantization information was being read at each pixel of the source image in while performing the quantization as described;  also, Equation 18 shows restoring the motion compensation image including an integer t for an iteration number in searching],
generating a restoration filtered image by restoration filtering a restoration filtering input image [see section IIA describing low pass and high pass filtering],
[see sections IIB-D describing using a wavelet transform (multiresolution) to identify quantization information such as in equations 14, 15, 16];
obtaining the image based on an image generation input image, the quantization information, and a generative artificial neural network [see sections IIA-E describing using a wavelet transform and filters to compress and filter an image iteratively]
wherein obtaining the artificial image includes a defined cardinality of iterations of artificial image generation [see section IIC showing the neural network where t is the iteration number during the searching].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Mitra to add the teachings of Lo as above in order to determine which wavelet filter produces the vest compression result for a given image pattern [see Lo Section I].
Ma in a same or similar endeavor teaches obtaining an in response to inputting the artificial image generation input image to the generative artificial neural network, obtaining an unconstrained image from the generative neural network [see fig. 9 and section IIIE describing using GAN based image compression to generate the artificial image as part of the neural network process described in Mitra above].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Mitra to add the teachings of Ma as above in order to achieve amazing compression ratio improvement and can also run in real-time by leveraging the massive parallel computation cores of GPU [see Ma fig. 9 and section IIIE].

Regarding Claim 18, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.

Ma in a same or similar endeavor teaches wherein generating the artificial image includes obtaining the generative artificial neural network using a generative adversarial network [see fig. 9 and section IIIE describing using GAN based image compression to generate the artificial image as part of the neural network process described in Mitra above].
See motivational statement as written above for the rejection of Claim 4.

Regarding Claim 19, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein: constraining the unconstrained image based on the quantization information includes constraining the unconstrained image based on the quantization information such that a difference between a quantized image generated by quantizing the image based on the quantization information and a quantized source image is within a defined similarity threshold [see fig. 1 showing “wavelet reconstruction/transformation filter” and col. 3 l. 39-col. 4 l. 12] and
constraining the restoration filtered image based on the quantization information includes constraining the restoration filtered image based on the quantization information such that a difference between a quantized image generated by quantizing the constrained restoration filtered image based on the quantization information and a quantized source image is within the defined similarity threshold [see fig. 1 showing “wavelet reconstruction/transformation filter” and col. 3 l. 39-col. 4 l. 12]
Mitra does not explicitly disclose where the image is an artificial image.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 17.

Regarding Claim 20, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein generating the artificial image includes: 
outputting the source image prior to outputting the constrained restoration filtered image [see fig. 1] and 
outputting the constrained restoration filtered image prior to outputting the artificial image [see fig. 1 and see 4 and 10 in fig. 1 and see col. 3 ll. 33-38, col. 4 ll. 22-31, and col. 4 ll. 43-49; and see col. 5 ll. 11-45].
Mitra does not explicitly disclose where the image is an artificial image.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 17.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Lo and Ma in further view of Jung et al. (U.S. Pub. No. 2014/0044167 A1) (hereinafter “Jung”).

Regarding Claim 2, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.

generating the restoration filtered image includes: 
generating a first restoration filtered image by restoration filtering the source image [see 4 and 10 in fig. 1 and see col. 3 ll. 33-38, col. 4 ll. 22-31, and col. 4 ll. 43-49]; 
generating a second restoration filtered image by restoration filtering a first constrained restoration filtered image [see 4 and 10 in fig. 1 and see col. 3 ll. 33-38, col. 4 ll. 22-31, and col. 4 ll. 43-49 where each sub-image is filtered at each level of the decomposed image, see col. 3 ll. 15-32];
generating the constrained restoration filtered image includes: 
generating the first constrained restoration filtered image by constraining the first restoration filtered image based on the quantization information [see col. 5 ll. 11-45].
Mitra does not explicitly disclose generating a third restoration filtered image by restoration filtering a second constrained restoration filtered image; generating the second constrained restoration filtered image by constraining the second restoration filtered image based on the quantization information; generating a third constrained restoration filtered image by constraining the third restoration filtered image based on the quantization information; and  using the third constrained restoration filtered image as the constrained restoration filtered image.
Jung in a same or similar endeavor teaches generating a third restoration filtered image by restoration filtering a second constrained restoration filtered image [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering]; generating the second constrained restoration filtered image by constraining the second restoration filtered image based on the quantization information [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering where Mitra teaches using the quantization information as described above]; generating a third constrained restoration filtered image by constraining the third restoration filtered image based on the quantization information [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering where Mitra teaches using the quantization information as described above]; and using the third constrained restoration filtered image as the constrained restoration filtered image [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering where Mitra teaches using the quantization information as described above].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Mitra to add the teachings of Jung as above in order to obtain a more accurate optimal encoding mode by using the RDO not in the previous step of the in-loop filter but in the RDO for an image output from the in-loop filter, and to improve the efficiency of the video encoding by reducing the bit amount necessary for restoring differences between the restored image which is finally decoded and the original image [see Jung para. 0009].
	

Regarding Claim 3, the combination of Mitra, Lo, and Ma discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Mitra further discloses wherein: 
obtaining the unconstrained image includes: 
obtaining a first unconstrained artificial image based on the constrained restoration filtered image [see fig. 1 and col. 10 ll. 20-67]; and 
obtaining the artificial image includes: 
obtaining the first image by constraining the first unconstrained artificial [see fig. 1 showing “wavelet reconstruction/transformation filter”].
Mitra does not explicitly disclose where the image is an artificial image; obtaining a second unconstrained artificial image based on a first artificial image; and obtaining a third unconstrained artificial image based on a second artificial image; obtaining the second artificial image by constraining the second unconstrained artificial image based on the quantization information; obtaining a third artificial image by constraining the third unconstrained artificial image based on the quantization information; and using the third artificial image as the artificial image.
Lo in a same or similar endeavor teaches where the image is an artificial image [using an artificial neural network to improve an image, specifically in Section IIB which describes an artificial neural network based on linear convolution process used in subband and wavelet decomposition techniques].
See motivational statement as written above for the rejection of Claim 1.
Jung in a same or similar endeavor teaches obtaining a second unconstrained artificial image based on a first artificial image [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering]; and obtaining a third unconstrained artificial image based on a second artificial image [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering]; obtaining the second artificial image by constraining the second unconstrained artificial image based on the quantization information [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering where Mitra  teaches using the quantization information as described above]; obtaining a third artificial image by constraining the third unconstrained artificial image based on the quantization information; and using the third artificial image as the [see figs. 1-2 and paras. 0030-39 and 0044-52 describing generating restoration images from previous restoration images using in-loop filtering where Mitra teaches using the quantization information as described above].
See motivational statement as written above for the rejection of Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483